DETAILED ACTION
This is in reply to a Response after Final Office Action filed on May 6, 2022 regarding Application No. 16/703,968.  Applicants canceled claims 14-20.  Claims 1-13 are pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record teaches a display device but does not teach:

A display device comprising: 
a substrate; 
an active pattern including a semiconductor material disposed on the substrate; 
a first conductive layer disposed on the active pattern, the first conductive layer including a plurality of scan lines extending substantially in a first direction and a driving gate electrode; 
a second conductive layer disposed on the first conductive layer, the second conductive layer including an initialization voltage line to transmit an initialization voltage; 
a third conductive layer disposed on the second conductive layer, the third conductive layer including a driving voltage line to transmit a driving voltage; 
a fourth conductive layer disposed on the third conductive layer, the fourth conductive layer including a first data line to transmit a data signal; and 
a pixel electrode layer disposed on the fourth conductive layer, the pixel electrode layer including a plurality of pixel electrodes, 
wherein the third conductive layer comprises a connection member electrically connected with the initialization voltage line, 
the first data line comprises a first portion extending substantially in a second direction intersecting the first direction, and a second portion that is closer to the connection member than the first portion, and 
the second portion is curved from the first portion in a direction away from the 2Application No.: 16/703,968Response to Office Action of April 16, 2021connection member and extends across the second direction.


Accordingly, independent claim 1 is allowed over the prior art of record.  Also, dependent claims 2-13 are allowed over the prior art of record.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.


/K. K./
Examiner, Art Unit 2626
/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626